                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

 NUTRIEN AG SOLUTIONS, INC.    *
                   PLAINTIFF *
                               *
 V.                            *
                               *                   CASE NO. 4:20CV00155 SWW
                               *
 WAYNE CALDWELL, individually, *
 and WAYNE CALDWELL d/b/a      *
 WAYNE CALDWELL FARMS          *
                 DEFENDANT *
                               *


                                       ORDER

      On February 14, 2020, Plaintiff Nutrien AG Solutions, Inc. filed this debt

collection action against Wayne Caldwell, sued individually and as a partner in

Wayne Caldwell Farms. See ECF No. 1, ¶ 3. Plaintiff has provided notice that on

March 6, 2020, Caldwell filed a Chapter 7 voluntary petition for bankruptcy. See

In Re: Wayne Caldwell, Sr.. No. 2:20BK11272 (Bankr. E.D. Ark). Accordingly,

by operation of 11 U.S.C. § 362(a), an automatic stay of this proceeding went into

effect on March 6, 2020.

      IT IS THEREFORE ORDERED that the Clerk of the Court is directed to

administratively terminate this action. This administrative termination is without

prejudice to Plaintiff’s right to reopen this case within thirty (30) days of an order

by the United States Bankruptcy Court either dismissing Caldwell’s bankruptcy
                                           1
petition or granting relief from the automatic stay to proceed with Plaintiff’s claim.

      IT IS SO ORDERED THIS 30TH DAY OF MARCH, 2020.


                                       Susan Webber Wright
                                       UNITED STATES DISTRICT JUDGE




                                          2
